Citation Nr: 0403139	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-16 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.

2.  Entitlement to service connection for claimed tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1952 to May 1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the RO. 

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in June 2003.


FINDINGS OF FACT

1.  The veteran is shown to have a current bilateral 
sensorineural hearing loss that as likely as not is the 
result of his exposure to acoustic trauma in service.  

2.  The veteran currently is shown to have tinnitus that as 
likely as not is the result of his exposure to acoustic 
trauma in service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by bilateral hearing loss is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 3.385 (2003).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

Service connection may also be granted for sensorineural 
hearing loss where it is manifest to a degree of 10 percent 
or more within the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to disease or injury in service.  Id. at 
160.  

The veteran was afforded a VA audiometric examination in 
February 2002.  The examiner noted that the veteran had been 
exposed to nearly daily aircraft noise as a flight crew 
member.  The veteran denied having occupational and 
recreational hazardous noise exposure.  The veteran also 
complained of having constant bilateral tinnitus, but could 
not recall the date of onset of the hearing loss or tinnitus.  

The examiner reported pure tone air conduction thresholds for 
the right ear as follows:  at 500 Hz, 15 dB; at 1000 Hz, 35 
dB; at 2000 Hz, 50 dB; at 3000 Hz, 55 dB; at 4000 Hz, 50 dB; 
with a four frequency average equal to 47.5 dB.  

The pure tone air conduction thresholds for the left ear were 
reported as follows:  at 500 Hz, 20 dB; at 1000 Hz, 45 dB; at 
2000 Hz, 55 dB; at 3000 Hz, 55 dB; at 4000 Hz, 65 dB; with a 
four frequency average equal to 55 dB.  

The veteran's speech recognition scores, using the Maryland 
CNC word list, were 76 percent in the right ear and 74 
percent in the left ear.  

The diagnosis was that of bilateral sensorineural hearing 
loss with subjective tinnitus.  The examiner indicated that 
it was possible military noise caused hearing loss and 
tinnitus.  However, there was no evidence or report of 
symptoms prior to that which could have been caused by the 
normal aging process combined with typical daily noise 
exposures.  Therefore, the audiologist could not conclude 
that it was as likely as not that the military noise caused 
hearing loss and tinnitus.  

The veteran's DD Form 214 indicates that he served as a radio 
repairmen.  

In a statement submitted directly to the Board with a signed 
waiver of RO review, the veteran reported that he had no 
noise exposure prior to entry into the Navy.  

During active duty in the Navy from 1952 to 1956, the veteran 
reported that he was first exposed to rifle range noise 
during boot camp in 1952.  Then, the veteran indicated that 
he was assigned to VP-56 Naval Air Station in Norfolk, 
Virginia.  There, the veteran reported that he served as a 
crewmember on a martin P5M seaplane.  The plane was made of 
thin sheet aluminum with no insulation over most of the 
aircraft skin.  The veteran attached photographs of this type 
of plane, which was reportedly designed for search and 
rescue, as well as unit-submarine warfare with a flight crew 
of 12.  The veteran reported that his duties as an aviation 
electronics technician included operating radar, loran 
navigation and sonar buoys monitoring.  The veteran also 
reported that the flying electronic boat had a very large 
auxiliary power unit inside the aircraft that ran all the 
time.  The veteran indicated that they had to shout to 
overcome the loud continuous noise.  The veteran reported 
that the flights lasted up to 21 hours and many were in the 8 
to 10 hour range.  He reported a total flight time of over 
2400 hours, all occurring without hearing protection.  
Finally, the veteran noted that the aircraft had two 20mm 
canons and sometimes they required jet assist take off 
bottles.  

After service, the veteran reported that he was not exposed 
to noise.  Although he worked in an airplane hanger as an 
electrician for TWA from 1956 to 1959, the noise level was 
low since the airplane engines were not running.  After 1959, 
the veteran worked for IBM, with no noise exposure.  

In this case, the medical evidence shows that the veteran has 
a current bilateral hearing disability under the provisions 
of 38 C.F.R. § 3.385.  In addition, tinnitus has also been 
diagnosed.  

In light of the veteran's credible statements regarding his 
noise exposure during service, and the VA examination report 
showing current bilateral sensorineural hearing loss and 
tinnitus, the Board finds that they at least as likely as not 
are due to noise exposure in service.  By extending the 
benefit of the doubt to the veteran, service connection for 
the bilateral hearing loss and tinnitus is warranted.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326.  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

The Board notes that the RO has had an opportunity to address 
this new legislation with regard to the veteran's claim for 
service connection.  Specifically, the RO provided a letter 
to the veteran in November 2001 explaining the VCAA and 
affording the veteran an opportunity to submit additional 
evidence in support of his claim.  Hence, the Board finds 
that VA has fulfilled any duty to notify the veteran as to 
the laws and regulations governing his appeal, to provide 
notice as to the type of evidence necessary to reopen the 
claims, to provide notice of the veteran's responsibility to 
provide evidence, and to provide notice of the actions taken 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The veteran responded that he did not have additional 
evidence to submit.  

Moreover, in light of the favorable action taken hereinabove, 
the veteran is not prejudiced thereby and no further 
assistance in developing the facts pertinent to his claim is 
required.  

In this case, the Board finds that there is sufficient 
evidence of record to decide his claim properly.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



